Citation Nr: 0939875	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether severance of service connection for lateral 
epicondylitis, right elbow, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease with chondromalacia of the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and March 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a video conference hearing conducted at the RO 
in Nashville, Tennessee in July 2009.  A copy of the hearing 
transcript is of record and has been reviewed.

The claims of entitlement to evaluations in excess of 10 
percent for service-connected disabilities of the right and 
left knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 rating decision granted service connection 
for lateral epicondylitis of the right elbow.

2.  In a November 2006 rating decision, severance of service 
connection for lateral epicondylitis of the right elbow was 
proposed; in a March 2007 rating action, service connection 
for lateral epicondylitis of the right elbow was undertaken 
effective from June 1, 2007.  

3.  A right elbow disability was not diagnosed during 
service, is not a presumptive condition, and a right elbow 
disorder initially diagnosed post-service is not shown to be 
etiologically related to the Veteran's period of service or 
to any service-connected disorder.  

4.  The grant of service connection for lateral epicondylitis 
of the right elbow in the March 2006 rating decision was 
clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for restoration of service connection for 
lateral epicondylitis of the right elbow have not been met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 1155, 5103A, 5107(b), 
5112(b)(6) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105(d), 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

In a claim involving the severance of previously granted 
service connection, judicial caselaw indicates that VCAA 
notice is not required, because the issue presented involves 
a claim for review of a prior final RO decision on the basis 
of clear and unmistakable error (CUE).  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  A matter implicating 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process because it is not a claim per 
se, but is a collateral attack on a final decision.  Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  The decision 
as to whether CUE has been committed must be based upon the 
evidence then of record at the time of the decision being 
challenged.  Id.  Moreover, the regulation governing 
severance of service connection, 38 C.F.R. § 3.105(d), 
contains its own specific notice provisions, as discussed 
below in this decision.

In any event, however, the Veteran had ample notice and 
assistance.  In November 2006, the RO sent him a letter 
informing him of its proposal to sever service connection for 
lateral epicondylitis of the right elbow, enclosing a 
November 2006 rating decision explaining the basis for the 
proposed severance.  The letter informed him that he could 
submit additional evidence, and the types of evidence needed 
to show that VA should not sever service connection.  The 
Veteran was also informed he could request a hearing.

Thus, even if the VCAA were applicable herein, the contents 
of the November 2006 letter satisfied the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Further, any error in notice is 
non-prejudicial, as the Veteran has demonstrated actual 
knowledge of the evidence needed to restore service 
connection and has provided evidence and argument in this 
regard.  In addition, the March 2007 rating decisions, 
October 2007 SOC, and October 2008 SSOC explained the basis 
for the RO's action.

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, the claimant 
has not demonstrated any prejudicial or harmful error in VA's 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Sanders, 
supra.

Factual Background

The Veteran filed an original service connection claim for a 
left elbow condition in September 2004.  Service connection 
for lateral epicondylitis of the left elbow was granted 
effective from January 2005, based on STRs which reflected 
that the Veteran sustained a left elbow injury in June 1981 
when he was pinned by a bulldozer blade.  

Subsequently, the Veteran filed a service connection claim 
for a right elbow disorder in November 2005.  In support of 
the claim, a private medical statement of Dr. G., associated 
with SMC - a private medical group - was presented indicating 
that the Veteran was seen on August 17, 2005, at which time 
he complained of continued right elbow pain and it was noted 
that the condition had been treated for the past several 
years.  

A review of the Veteran's STRs does not reflect that the 
Veteran sustained any right elbow injury or that lateral 
epicondylitis of the right elbow was diagnosed at any time 
during service.  The Veteran's September 2004 (separation) 
examination report revealed that the Veteran had several 
diagnosed conditions including lateral epicondylitis of the 
left elbow, but no diagnosed right elbow condition.  In 
addition, the report reflected that the Veteran had full 
range of motion from 0 to 145 degrees of both elbows.  

A VA examination was conducted in February 2006, at which 
time the Veteran indicated that he had been experiencing 
right elbow pain for about 3 months requiring Cortisone 
injections.  Examination revealed tenderness over the right 
lateral epicondlyle.  An impression of new onset of lateral 
epicondlyle of the right elbow to match left elbow 
epicondylitis, was made.  

Service connection for lateral epicondylitis of right elbow 
was established in a rating action issued in March 2006, for 
which a 10 percent evaluation was assigned effective from 
August 17, 2005.  The RO explained that service connection 
was warranted on a presumptive basis, as although for lateral 
epicondylitis of the right elbow was not shown in service, it 
was shown to have manifested to a compensable degree during 
the first post-service year.  The effective date of August 
17, 2005 represented the earliest post-service date 
documenting treatment for and a diagnosis of lateral 
epicondylitis of the right elbow, as evidenced by Dr. G's 
statement.

In June 2006, the Veteran filed a claim for an effective date 
prior to August 17, 2005, for the grant of service connection 
for lateral epicondylitis of the right elbow.  The earlier 
effective date claim was denied in a November 2006 rating 
decision.  In the November 2006 rating decision the RO also 
proposed to sever service connection for lateral 
epicondylitis of the right elbow, explaining that lateral 
epicondylitis was not among the presumptive conditions 
enumerated under 38 C.F.R. § 3.309(a), and that the condition 
was not shown during service nor shown to be secondarily 
related to a service-connected disorder; hence the grant of 
service connection for lateral epicondylitis was clearly and 
unmistakable erroneous.  The Veteran was notified of the 
proposal to sever service connection and furnished with the 
pertinent rating decision in correspondence issued to him by 
VA dated on November 27, 2006.

A rating decision dated March 2007, severed service 
connection for lateral epicondylitis of the right elbow 
effective from June 1, 2007, based on a finding of clear and 
unmistakable error in initially granting this claim.  

Records from a private medical group - SMC - dated from 2001 
to 2006 include an entry dated in January 2004 reflecting 
that the Veteran complained of left elbow pain while playing 
golf, assessed as probably tendonitis.  The record show that 
he continued to complain of left elbow pain in April 2004 for 
which Celebrex was prescribed and a CT scan was scheduled.  
An April 2004 CT scan of the left elbow revealed no evidence 
of fracture of loose body.  The Veteran complained of elbow 
pain (unspecified which elbow) again in May 2004 and it was 
noted that this was improved on Celebrex and that a CT scan 
of the elbow was normal.  The first complaint of right elbow 
pain was documented in an August 2005 record and thereafter 
in November 2005, assessed as right elbow pain.  X-ray films 
of the right elbow taken in November 2005 were normal.  In 
December 2006, the Veteran again complained of right elbow 
pain; a December 2006 CT scan of the right elbow revealed 
minor osteoarthritic changes.   

The Veteran presented testimony at a hearing held at the RO 
in August 2008.  He reported that prior to his discharge 
service he had been treated for right elbow problems and 
indicated that he did not initially file a claim for a right 
elbow disorder in September 2005 due to error.  

The Veteran presented subsequently presented testimony at 
Board video conference hearing held in July 2009.  He 
reported that prior to service he had not been treated for 
right elbow problems and indicated that his military duties 
in engineering led to the development of a right elbow 
disorder and noted that he suffered from several 
joint/orthopedic disorders in service and thereafter.  

Analysis

The Veteran maintains that service connection for lateral 
epicondylitis of the right elbow should be restored.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
enumerated chronic diseases become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government)," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. 
App. 166 (1994).  The Court has held that section 3.105(d) 
places the same burden of proof on VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous 
determination overturned.  See Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).

A finding of clear and unmistakable error (CUE) requires: (1) 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) that the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) that a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).

CUE is a very specific and a very rare kind of "error."  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of could not be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The evidence that may be considered in determining whether 
severance is proper under 38 C.F.R. § 3.105(d), however, is 
not limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original grant of service 
connection.  Id.  

	A.  Initial Matter- Procedural Matters and Due Process

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons.  The 
Veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  If additional evidence is not received within the 60 
day period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. 38 U.S.C.A. 
§§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) 
(2008).

On November 27, 2006, the RO sent the Veteran a proposal to 
sever service connection for a right elbow disorder.  No 
additional evidence was presented after that notification and 
in a March 2007 rating action, service connection was severed 
effective from June 1, 2007, thus affording the Veteran more 
than 60 days in which to respond and present additional 
evidence.  Based on this procedural history, the Board 
concludes that the severance was done in accordance with the 
procedure set forth in VA regulations, to include 38 C.F.R. § 
3.105(e).  That is, the Veteran received appropriate notice 
of the proposed severance and was accorded the opportunity to 
respond.

Also with respect to severance or reduction of a rating, the 
Board notes that if a disability rating has been continued at 
the same level for long periods, i.e. five years or more, VA 
is required to afford the Veteran a full and complete 
physical examination, the findings from which are to be 
considered in conjunction with the entire record. 38 C.F.R. § 
3.344(a) and (c).  In this case, service connection for a 
right elbow disorder was in effect from August 2005, clearly 
not meeting the 5 year threshold.  Consequently, in this 
case, the aforementioned provisions do not offer the Veteran 
any protection for his prior rating.

	B.  Propriety of the Severance

The severance decision focuses not on whether the original 
decision was clearly erroneous, but on whether the current 
"evidence establishes that [service connection] is clearly 
erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).  In this case, the Board concludes that the grant of 
service connection for lateral epicondylitis of the right 
elbow was clearly erroneous and that restoration is not 
warranted.  

Initially, the Board notes that as was discovered by the RO 
subsequent to granting service connection for lateral 
epicondylitis of the right elbow in a Mach 2006 rating 
action, this condition is not among the chronic diseases 
enumerated under 38 C.F.R. § 3.309(a) for which presumptive 
service connection may be granted based on the condition 
manifesting to a degree of 10 percent or more within one year 
after the date of separation from such service.  In this 
regard, lateral epicondylitis (i.e. tennis elbow) is not akin 
to arthritis, nor in this case was arthritis of the right 
elbow diagnosed in service or within the first post-service 
year.  The grant of service connection on this basis was in 
and of itself clearly and unmistakably erroneous.  

However, in assessing the propriety of the severance of 
service connection the Board must address whether the 
elements for establishing service connection are met in this 
case.  In order to establish direct service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Indisputably, the record contains medical evidence of 
currently diagnosed lateral epicondylitis of the right elbow 
assessed upon VA examination conducted in 2006.  As such, 
Hickson element (1), evidence of current disability, is 
satisfied.

An analysis of the second Hickson element - in-service 
incurrence - fails to indicate that any right elbow injury 
was sustained or that any right elbow disorder was diagnosed 
during service.

The Board has specifically considered the Veteran's 
contentions to the effect that he had right elbow problems 
during service for which he was treated during service.  In 
this regard, the STRs are entirely negative for any 
documentation of a right elbow injury or problems and for any 
diagnosis of a right elbow disorder.  Significantly, the 
September 2004 separation examination report which noted 
several other joint/orthopedic problems, failed to include 
any indication of a right elbow disorder, nor did the Veteran 
report having such.  The Veteran's separation examination 
report in this case is highly probative as to his condition 
at the time of his discharge from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The fact that the 
STRs and separation examination report failed to include a 
diagnosis or reference to a right elbow disorder weighs 
heavily against the claim.

The Board has also considered the statement of Dr. G. 
(associated with SMC - a private medical group) received in 
November 2005, indicating that the Veteran was seen on August 
17, 2005, at which time he complained of continued right 
elbow pain and it was noted that this condition had been 
treated for the past several years.  In addition, the Board 
has considered the Veteran's statements and hearing testimony 
to the effect that he received private treatment for the 
right elbow while still in service.  

Records from SMC dated in January and April 2004 document 
complaints of left elbow pain only, noticed in November 2003 
while playing golf.  The April 13, 2004 entry record clearly 
indicates that Celebrex was prescribed for treatment of left 
elbow pain and that a CT scan of the left elbow (April 19, 
2004) was normal.  The Veteran maintains that an entry dated 
on May 3, 2004, documenting complaints of "elbow" pain 
(unspecified which elbow) represents a treatment record dated 
during his period of service which pertains to the right 
elbow.  However, that record indicates that elbow pain 
improved with Celebrex and references a negative CT scan.  As 
such, the context of the record clearly relates to the left 
elbow, not the right elbow, for which no previous treatment 
is noted and a CT scan had not been undertaken.  An October 
2004 SMC record fails to note any elbow problems.  It was not 
until August 2005, several months after his discharge from 
service, that the Veteran's initial complaints of right elbow 
pain are shown.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than (remote) history as reported by the veteran).  

Having reviewed the clinical evidence on file, including 
records from SMC (the private medical group with which Dr. G. 
is affiliated) dated from 2001 forward, the Board concludes 
that statement from Dr. G. is inaccurate, as it is 
unsupported and in fact contradicted by his own medical 
records, and that the Veteran's report of receiving private 
treatment for a right elbow during service is likewise 
unsubstantiated by any medical records from SMC or otherwise.  
As such, the Board cannot conclude that any right elbow 
disorder was diagnosed or treated during service.  

Further, the earliest indications of any right elbow problems 
documented in August and November 2005 were assessed as right 
elbow pain only; it was not until February 2006 that a 
diagnosis of lateral epicondyle of the right elbow was made.  
Pain, in and of itself, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  Significantly, there has 
been no competent evidence or opinion presented for the 
record which establishes or even suggests that an etiological 
relationship exists between a right elbow disorder initially 
diagnosed after the Veteran's discharge from service and his 
period of active service.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The Veteran maintains that he experienced right elbow 
symptoms during service which chronically continued after 
service.  Lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, as previously noted, there is no documentary 
evidence of a chronic disability affecting the right elbow 
during service.  Moreover, there has been no competent 
evidence or opinion presented for the record which 
establishes or even suggests that an etiological relationship 
exists between right elbow symptomatology claimed to have 
been problematic in service and chronically thereafter, and a 
right elbow disorder, initially diagnosed more than a year 
after the Veteran's period of active service and service.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Similarly, to the extent that the theory of secondary service 
connection may provide an alternate basis for the 
establishment of service connection, a claim for secondary 
service connection generally requires competent evidence of a 
causal relationship between the service-connected disability 
and the nonservice-connected disease or injury.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service-
connected disability; and medical evidence of a nexus between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  In this case, no such 
evidence has been presented.  Specifically, there has been no 
competent evidence or opinion presented which establishes or 
even suggests that a secondary or etiological relationship 
exists between the claimed right elbow condition and any 
service-connected disorder.  

In addition, while the Veteran is certainly competent to 
relate his symptomatology in service and after service, there 
is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
Accordingly, mere contentions and statements of the Veteran, 
no matter how well meaning do not constitute competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board concludes that the March 2006 rating decisions 
granting service connection for lateral epicondyle of the 
right elbow contained clear and unmistakable error.  
Moreover, none of the evidence received before or after that 
erroneous decision provides a basis for the establishment of 
service connection in this case, to include consideration of 
the theories of direct, presumptive and secondary service 
connection.  As a consequence, the severance of service 
connection was appropriate.  There is no basis for 
restoration of benefits and the claim must be denied.

ORDER

Entitlement to restoration of service connection for lateral 
epicondylitis of the right elbow is denied.


REMAND

The Veteran is seeking higher evaluations for his service-
connected knee disorders.  A remand is required in this case 
primarily to request additional evidentiary development.

With respect to knee claims, the file contains one VA 
examination report dated in August 2007.  In hearing 
testimony presented in July 2009, the Veteran testified to 
the effect that his knee conditions had gotten worse since 
that time, and gave examples of increased functional 
impairment.  It has now been more than 2 years since the 
Veteran was last evaluated.  The Board observes that a matter 
critical to the adjudication of an increased rating claim is 
identifying the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994), (where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claims on appeal and that a current evaluation of the 
Veteran's bilateral knee symptomatology would prove helpful 
in adjudicating the merits of the claims.  Moreover, and 
significantly, the 2009 Board hearing transcript reflects 
that the Veteran indicated that his bilateral knee 
symptomatology had gotten worse since most recently evaluated 
in 2007.  Therefore, a new and contemporaneous VA examination 
should be administered to determine the level of severity of 
the Veteran's current knee disabilities.  See 38 C.F.R. § 
3.159 (2009); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall then be afforded an 
appropriate VA examination to evaluate 
the current severity of his service-
connected left and right knee 
disabilities.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed, 
including radiological testing, as 
appropriate.  These should include range 
of motion studies, and the examiner 
should further comment on the presence 
and extent of any instability, 
subluxation, ankylosis, painful motion, 
functional loss due to pain (in degrees 
of additional lost motion, if possible), 
additional disability with flare-ups, 
weakness, and excess fatigability.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

2.  Thereafter, readjudicate the claims 
on appeal.  In so doing, the RO should 
consider the potential applicability of 
all pertinent diagnostic codes and the 
possibility of assigning separate 
evaluations if warranted.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the applicable period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


